Donald L. Corbin, Justice. Appellant Larry Landrum appeals the judgment of the Crawford County Circuit Court, which was entered pursuant to a jury verdict, convicting him of attempted rape and kidnapping and sentencing him as a habitual offender to consecutive terms of imprisonment for fifty years and life, respectively. Jurisdiction is properly in this court pursuant to Ark. Sup. Ct. R. l-2(a)(2) (as amended by per curiam July 15, 1996). Appellant’s sole point for reversal is that the trial court erred in admitting an inculpatory statement he gave because his first appearance before a judicial officer was delayed unnecessarily. We find no merit to his argument and affirm the judgment of conviction. Appellant was arrested on December 12, 1994, and an information was filed on December 13, 1994, charging him with first-degree false imprisonment, aggravated assault, attempted rape, and theft of property. The victim of these crimes was Kristy Anderson. His arraignment on these charges was set for 8:30 a.m. Wednesday, December 14, 1994. An amended information was filed on December 14, 1994, charging Appellant with kidnapping, aggravated assault, attempted rape, and theft of property. At the time his arraignment was scheduled on December 14, 1994, Appellant was giving a confession to another unrelated crime, the murder of Lucy Hassler. This court affirmed his murder conviction in Landrum v. State, 326 Ark. 994, 936 S.W.2d 505 (1996). In addition to the December 14, 1994 confession to the Hassler murder, on December 16, 1994, Appellant gave a statement concerning the crimes against Anderson in which he admitted asking Anderson to have sex and to wrestling with her. Appellant moved to suppress the statement he gave on December 16, 1994, concerning the crimes against Anderson. He argued that there was an unnecessary delay regarding his initial appearance and arraignment under A.R.Cr.P. Rule 8.1. The trial court ruled there was no delay and denied the motion to suppress. On appeal, Appellant contends that he should have been arraigned as scheduled on December 14, 1994, and that if he had been, he would have had counsel appointed and would not have given the statement on December 16, 1994. While we may use the terms “first appearance” and “arraignment” interchangeably once criminal charges have been filed, in the present case, we are concerned only with Appellant’s first appearance as provided in Rule 8.1.  Rule 8.1 provides that an arrested person who is not released by citation or other lawful manner shall be taken before a judicial officer without unnecessary delay. This court has not adopted a specific time limit for measuring Rule 8.1 violations. Duncan v. State, 291 Ark. 521, 726 S.W.2d 653 (1987). However, when Rule 8.1 has been violated, this court applies a three-part test to determine if evidence obtained during the delay should be suppressed. Evidence must be suppressed if (1) the delay was unnecessary, (2) the evidence is prejudicial, and (3) the evidence is reasonably related to the delay. Id.; Ryan v. State, 303 Ark. 595, 798 S.W.2d 679 (1990). In short, if an unnecessary delay occurs, statements given by the accused are not automatically excluded; rather, the court considers whether the statement is prejudicial and whether it is reasonably related to the delay. Landrum, 326 Ark. at 999, 936 S.W.2d at 506. There is no doubt the statement was prejudicial, given that Appellant admitted to asking Anderson to have sex and to wrestling with her. The question before us then is whether the delay from the time Appellant was charged on December 13, 1994, and again on December 14, 1994, to the time he gave the statement on December 16, 1994, was unnecessary. Appellant relies heavily on Clay v. State, 318 Ark. 122, 883 S.W.2d 822 (1994), where this court reversed a judgment of conviction because of an unnecessary delay in Clay’s first-appearance hearing. The State responds that Clay is distinguishable from this case on the facts. In Clay, this court stated that the reason for the delay was the prosecutor’s request for a continuance to obtain additional evidence. Here, the State contends that the reason for the delay was Appellant’s desire to give a confession to the Hassler murder. We agree and conclude that this case is more similar to Ryan, 303 Ark. 595, 798 S.W.2d 679, where this court held that the confession was not reasonably related to any delay but was prompted by the defendant’s desire to negotiate a bargain with authorities to his advantage. As this court determined in Appellant’s appeal of the Hassler murder, the reason for the delay in Appellant’s arraignment was solely due to Appellant’s specific request to give a statement, albeit in an unrelated case, during the time he was originally scheduled to be arraigned. See Landrum, 326 Ark. at 998, 1001, 936 S.W.2d 506, 507-08. Here, we are concerned with the same delay that concerned us in the Hassler murder, but with a different statement — the statement Appellant gave on December 16, 1994, concerning the attempted rape and kidnapping of Anderson. Regardless of the particular statement, the reason for the delay is the same — Appellant wanted to give a confession to an unsolved murder, but he wanted to discuss his possible punishment with the prosecutor first, and he specifically asked to wait until the morning of December 14, 1994, to do both because he was tired. Thus, Appellant’s reliance on Clay is misplaced.  Arguably, a delay in the arraignment from December 14, 1994, to December 21, 1994, would be unnecessary. The pertinent inquiry, though, is at what point would an inculpatory statement obtained from the accused during that period of time be considered reasonably related to the delay? We consider the following factors relevant to such a determination: (1) Any proof that the delay was for the purpose of obtaining a confession; (2) the frequency of police interrogation; (3) whether the accused was incommunicado; (4) the passage of time. We find the following evidence germane to our determination. On December 13, 1994, at approximately 5:00 p.m., while Appellant was incarcerated on the attempted rape and kidnapping charges, Crawford County Sheriff s deputies obtained a waiver of Appellant’s Miranda rights and questioned him about the Hassler murder. During that interview, Appellant agreed to take a polygraph examination, which he did take at approximately 8:00 p.m. After the polygraph, Appellant requested to speak with then-Lieutenant Dale Best of the Arkansas State Police. Captain Best spoke with Appellant from 10:25 p.m. to 11:45 p.m. on the evening of December 13, 1994. Appellant told Captain Best that he would tell him “what happened regarding Lucy Hassler, provided that he [knew] up front what he [faced] from the prosecuting attorney’s office[.]” Captain Best asked Appellant if he wanted him to contact the prosecutor that night, to which Appellant replied that he would rather wait until the morning because he was tired. Captain Best stated that he honored Appellant’s request to wait until the morning, and returned to see Appellant at 7:50 a.m. on December 14, 1994. Captain Best told Appellant that the deputy prosecuting attorney would be there shortly. Appellant then admitted to Captain Best that he was responsible for Hassler’s disappearance and death. Steve Tabor, the deputy prosecutor, arrived at approximately 8:20 a.m., and, pursuant to Appellant’s request, informed Appellant of the ranges of punishment for the charges for which he was incarcerated and for the possible charges for the Hassler murder. Tabor told Appellant that any sentence Appellant received for the charges upon which he was being held and any charges for the Hassler murder could be run concurrendy. Tabor also indicated that the State would not seek the death penalty. Following his conversation with Tabor, Appellant was informed of his Miranda rights at 8:35 a.m. and gave a detailed confession of the Hassler murder. That confession concluded at 9:14 a.m. on the fourteenth, after which Appellant accompanied officers to the scene of the Hassler murder. Appellant led officers to within twenty or thirty feet of where they had previously recovered some skeletal remains, clothing, tennis shoes, and eyeglasses in 1991. Two days later, on December 16, 1994, officers conducted an interview with Appellant concerning the charges in the present case. Before beginning the interview, Appellant was again advised of his Miranda rights from a statement of rights form, which was signed by Appellant. The record reflects that the interview began at 2:31 p.m. and concluded at 2:56 p.m., twenty-five minutes later. Based on the foregoing evidence, we cannot say the delay in Appellant’s arraignment was unnecessary or that the December 16, 1994 statement was reasonably related to the delay. Appellant and the deputy prosecutor discussed the possibilities of Appellant avoiding the death penalty and receiving concurrent sentences on the Hassler murder and the Anderson attempted rape and kidnapping. Thus, the delay was not for the purpose of obtaining a confession from Appellant for the crimes against Anderson. Rather, the delay was due to Appellant’s expressed desire to negotiate a favorable bargain with the State and to confess to an unrelated murder that had remained unsolved since sometime prior to 1991.  Moreover, had the statement been taken from Appellant at some later point, such as December 19 or 20, the passage of time might well weigh in favor of our finding that the statement was reasonably related to the delay. Such was clearly not the case. Furthermore, there is no indication of police misconduct in this case, or that Appellant was not well-apprised of his Miranda rights. In fact, the record in this case reflects that Appellant was informed of his right to remain silent, as well as his right to counsel, no less than six separate times. In light of all the facts and circumstances surrounding the statement, particularly the fact that no police misconduct occurred or is even alleged, we see no reason to apply the rather harsh effects of the exclusionary rule to Appellant’s statement. See Landrum, 326 Ark. 994, 936 S.W.2d 505. In accordance with Ark. Sup. Ct. R. 4-3(h), the record of the trial has been examined for rulings adverse to Appellant on objections, motions, and requests by either party, and we find no reversible error. Affirmed. Newbern and Thornton, JJ., dissent.